* Headnote 1. Assignments, 5 C.J., sections 176, 193, 195 (1926 Anno).
Appellee, J.L. Mallett, recovered a judgment in the Second district of the circuit court of Bolivar county against appellants Bolivar Compress Company and others, from which judgment appellants prosecute this appeal.
The action was for a conversion by appellants of certain cotton on which Mrs. Susie Wheatley had a landlord's lien for unpaid rent. The appellee brought the action in the name of Mrs. Susie Wheatley. It developed on the trial that Mrs. Wheatley before the action was brought had transferred and assigned in writing to appellee her entire interest in the claim which was the basis of the action, and that therefore she had no interest in the cause of action. Thereupon appellee by leave of the court was substituted, over the objection of appellants, as plaintiff in the place of Mrs. Wheatley. The action of the court in permitting that amendment is the only question argued on behalf of appellants.
If there was ever any doubt as to the propriety of such an amendment, we are of opinion that such doubt has been removed by chapter 134, Laws of 1916, Hemingway's Code, section 497, which provides, among other things, that in case of the transfer or assignment of any interest in a "chose in action before or aftersuit brought, the action may be begun, prosecuted and continued in the name of the original party, or the court may allow the person to whom the transfer or assignment of such interest has been made, upon his application therefor, to be substituted as a party plaintiff in said action." (Italics ours.) It will be noted that the statute used the language "any interest in such an action." Any interest in a chose in action embraces all as well as any fractional part thereof. 3 C.J., p. 232, section 4 etseq., and notes. As it appears to the court, to so construe the statute not only conforms to its language, but makes the statute *Page 220 
serve a wise and just purpose. The present case is an illustration: We have here the real party in interest bringing the action in the name of his assignor who has no interest whatever in the cause of action. The court has jurisdiction of the cause and of the defendants; and the plaintiff, although not before the court in name, is prosecuting the action through his attorneys; that will be presumed at least, for he alone is interested in its prosecution. Under those conditions, what possible harm was done the defendants by the substitution of the real party plaintiff in the place of one who had no interest? We are unable to see any. On the other hand, if the cause had been dismissed on the ground that the proper plaintiff was not before the court, unnecessary delay and expense would have resulted.
We deem it useless to review the cases decided by this court before the adoption of chapter 134, Laws of 1916, cited and relied on by appellants.
Affirmed.